In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00291-CV
     ___________________________

     LESLIE VAN ANNE, Appellant

                      V.

       CAROL POTICHA, Appellee


  On Appeal from the 211th District Court
          Denton County, Texas
      Trial Court No. 19-11343-211


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was initially due on November 30, 2020. After the parties

informed us about their mediation attempts, among other things, appellant’s briefing

deadline was reset to March 5, 2021.

      On March 8, 2021, we notified appellant that her brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, she filed with the court an

appellant’s brief and an accompanying motion reasonably explaining the brief’s

untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: April 15, 2021




                                            2